Citation Nr: 1822381	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  18-00 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for lower back pain.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1965.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a February 2008 rating decision, the RO denied service connection for lower back pain.  Although the Veteran perfected an appeal of the RO's decision, in September 2010, prior to a decision in the appeal by the Board, the Veteran indicated that he wished to withdraw his appeal and in March 2012, the Board dismissed the appeal.  

2.  The evidence associated with the claims file since the final February 2008 rating decision denying service connection for low back pain is relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the claim of entitlement to service connection for lower back pain.

3.  A low back disability was not present during service, arthritis of the lower back was not shown to be manifest to a compensable degree within one year of separation, and the most probative evidence indicates that any current back disability is not causally related to the Veteran's active service or any incident therein.  

4.  In a March 2012 decision, the Board denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal the Board decision. 

5.  The evidence associated with the claims file since the March 2012 Board decision is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision denying service connection for lower back pain is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the claim of service connection for lower back pain.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for an award of service connection for a low back disability are not met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. § 3.303, 3.307, 3.309 (2017).  

4.  The March 2012 Board decision denying service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7104(b) (2002); 38 C.F.R. § 20.1100 (2012).

5.  New and material evidence has not been received to warrant reopening the claims of service connection for bilateral hearing loss and tinnitus.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Lower Back

In pertinent part, the Veteran's November 1961 enlistment medical examination shows that his spine and musculoskeletal system were examined and determined to be normal.  In-service treatment records are wholly negative for complaints or findings of a lower back disability.  At his October 1965 service separation medical examination, the Veteran's spine was again examined and determined to be normal.  In addition, he completed a report of medical history on which he specifically denied having or ever having had arthritis, rheumatism, and any joint deformity.  

In September 1997, the Veteran submitted a claim of service connection for multiple disabilities, including lower back pain.  On his application, he indicated that his lower back pain had begun in 1965 and he had been treated after service at the Hampton VAMC.  

In support of his claims, the RO obtained post-service VA and private clinical records identified by the Veteran; however, these records were entirely negative for complaints, treatment, or diagnosis of a lower back disability.  

Based on this evidence, in a February 2008 rating decision, the RO denied entitlement to service connection for lower back pain, finding that the record contained no evidence of a link between the claimed lower back pain and service.  In a February 2008 letter, the Veteran was notified of the RO's decision and his appellate rights.  The Veteran thereafter perfected an appeal of the RO's decision, although his notice of disagreement and VA Form 9 contain no specific argument in support of the appeal.  

Before the appeal was certified to the Board, in a September 2010 statement, the Veteran indicated that he wished to withdraw his appeal with respect to the claim of service connection for low back pain.  During a September 2010 Board hearing, the Veteran confirmed his desire to withdraw his appeal with respect to this issue.  In a March 2012 decision, the Board dismissed the appeal.  Under these circumstances, the February 2008 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C. § 7104(b) (2002); 38 C.F.R. § 20.1100 (2012).

In April 2017, the Veteran requested reopening of his claim of service connection for a lower back disability.  In support of his claim, he indicated that he had sustained injury to his lower back during service in the course of his assigned duties.  He further indicated that his back had been a chronic problem since service and has affected his activities of daily living. 

As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the final February 2008 rating decision.  The additional evidence includes the Veteran's April 2017 statements described above.  In addition, the additional evidence includes VA clinical records, dated from to August 2006 to January 2018.  These records note complaints of pain in the cervical spine, upper arms, and left lower leg, but are entirely negative for complaints or findings of a low back disability or complaints of low back pain.  In fact, on examination in January 2018, the Veteran's back and extremities revealed no signs of trauma, bony deformity, or tenderness.  The Veteran exhibited full range of motion and he was neurovascularly intact.  

The additional evidence associated with the file also includes the Veteran's February 2018 hearing testimony in which indicated that he injured his back in service working on big equipment and crawling around in tunnels.  He indicated that he sought treatment in service, but the medic didn't write anything down.  He indicated that he did not pursue any additional treatment because "the [Vietnam] war came along and so I just got a chance to get out and I says 'I'm out of here.'  So I just got, I split."  

The Board finds that the Veteran's statements and hearing testimony that he injured his low back in service and has experienced continuous problems since that time are new.  Moreover, presuming the credibility of those statements as required by Justus, the Board finds that they raise a reasonable possibility of substantiating the claim.  Under these circumstances, new and material evidence has been received and the claim is reopened.  

Turning to the merits of the claim, however, the Board notes that the Justus presumption of credibility does not attach after a claim has been reopened.  Rather, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that "[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence.").

After carefully considering the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability.

As a preliminary matter, the Board wishes to make clear that it has carefully considered the Veteran's statements and history offered in support of his claim, including a purported in-service injury, as well as post-service symptomatology.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In this case, however, the Board finds that the statements made by the Veteran in support of his claim for VA benefits are not credible as they are contradicted by the contemporaneous evidence of record.  As set forth above, the Veteran claimed that he injured his low back in service and has had continuous problems with his low back since that time.  The Veteran's service treatment records, however, are negative for complaints of low back pain or findings of a low back disability.  In fact, at his separation examination, his spine was examined and determined to be normal, suggesting that any in-service injury resolved without residual disability.  Moreover, the Veteran specifically denied having or ever having had relevant symptoms such as joint pain.  The Board also observes that the clinical evidence of record is entirely silent for any indication of a low back disability or symptomatology within the first post-service year.  The Board assigns far more probative weight to the objective, contemporaneous record than to the statements of the Veteran of events which occurred decades earlier and which were made in the context of claims for monetary benefits.

Based on the foregoing, the Board finds that the most probative evidence shows that a chronic low back disability, including arthritis, was neither present during active service nor manifest to a compensable degree within one year of service separation.

The Board further finds that the record contains no probative evidence indicating that the Veteran has a current low back disability which is causally related to his active service or any incident therein, including a reported injury.  As set forth above, the RO has obtained VA and private clinical records spanning many years; these records are silent for complaints or findings of a low back disability and further contain no indication that any current low back disability or symptoms are causally related to the Veteran's active service or any incident therein.  

In summary, the Board finds that the most probative evidence shows that a chronic low back disability was not present during the Veteran's active service or manifest to a compensable degree within the first post-service year and that any current low back disability is not causally related to his active service or any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim of service connection for a low back disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bilateral hearing loss and tinnitus

In pertinent part, the Veteran's service treatment records are negative for complaints or findings of hearing loss and tinnitus.  The Veteran's October 1965 separation examination showed his ears were examined and determined to be normal.  Audiometric testing at separation showed that the Veteran's hearing acuity was normal.




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
-5 (0)
LEFT
10 (25)
0 (10)
-5 (5)
5 (15)
15 (20)

On a report of medical history completed in connection with his separation examination, the Veteran denied having or ever having had ear trouble.

The Veteran's service personnel records reflect that he worked as a heating systems specialist.  

In August 2007, a private audiogram indicated that the Veteran had moderate to severe hearing loss at all levels in both ears, worse at higher frequencies.  

At a February 2009 VA medical examination, the Veteran claimed hearing loss problems since 1961.  The Veteran's past noise exposure included four years of in-service exposure to engine noise, followed by extensive civilian exposure to power plant noise and machinery.  He reported a recurrent tinnitus, subjectively rated as mild and not described as bothersome.  He could not provide a time of onset.  The examiner opined that it was less likely than not the Veteran's bilateral hearing loss and tinnitus were due to military service. 

A September 2010 statement and audiogram from a private audiologist indicated that the Veteran was seen with complaints of difficulty hearing in various listening situations and with bothersome tinnitus.  The Veteran reported a history of excessive noise exposure during his military service for three years while working in a powerhouse steel building around large generators without hearing protection.  The Veteran indicated that since that time, he had experienced hearing loss and bilateral tinnitus.  The audiologist noted a diagnosis of mild to moderate sloping sensorineural hearing loss bilaterally.  The private audiologist opined that based on the evaluation and case history information, it is at least as likely as not that the Veteran's current hearing loss was due to his military noise exposure.  

During a September 2010 Travel Board hearing, the Veteran testified that during service he worked in a powerhouse that provided electricity to missiles and that he was exposed to constant noise from the big diesel generators and boilers.  He further indicated that he did not wear any hearing protection and that he worked in that capacity for three years.  

Based on this evidence, in a March 2012 decision, the Board denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Board conceded that the Veteran was exposed to noise during service in the course of his military duties.  The Board determined, however, that the most probative evidence showed that the Veteran's bilateral hearing loss and tinnitus had not been present during service, or for many years thereafter, and that his current bilateral hearing loss and tinnitus disabilities were not related to service.  The Veteran did not appeal the Board's decision; thus, the decision is final and not subject to revision on the same factual basis.  38 U.S.C. § 7104(b) (2002); 38 C.F.R. § 20.1100 (2012).

In this appeal, the Veteran now seeks to reopen his claim of service connection for bilateral hearing loss and tinnitus.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

The Board has reviewed the entire record, with particular attention to the additional evidence received since the March 2012 Board decision.  The additional evidence includes the Veteran's April 2017 statements and February 2018 hearing testimony, in which he reiterated his contentions of military noise exposure.  The Board finds that the Veteran's statements and hearing testimony are cumulative and redundant of the evidence at the time of the last prior denial of the claim, as the Veteran's contentions of exposure to military noise were noted and conceded.  Therefore, his recent statements and testimony are not new evidence, since they are essentially the same contentions as those which were previously considered.  See e.g. Reid v. Derwinski, 2 Vet. App. 312 (1992).  

The additional evidence received also includes a September 2017 VA examination report, in which the examiner opined that the Veteran's current bilateral hearing loss is less likely than not related to service, including acoustic trauma.  The examiner further opined that the Veteran's tinnitus is at least as likely as not a symptom associated with hearing loss.  The Board finds that in light of the examiner's negative opinion, the examination report cannot serve as new and material evidence.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material)

Finally, the additional evidence also includes clinical records, most of which contain no indication of any reference to bilateral hearing loss and tinnitus.  One of these clinical records indicates that in January 2018, no hearing loss or tinnitus was reported during evaluation.  The Board finds that although this additional clinical evidence was not of record at the time of the March 2012 Board decision, it is not new and material as it does not relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (2017).  Specifically, none of the additional clinical evidence contains any indication that the Veteran currently has a bilateral hearing loss or tinnitus disability which was present in service, or manifest to a compensable degree, or is otherwise related to military service.  

For these reasons, the Board finds that the additional evidence received since the March 2012 Board decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that new and material evidence has not been received and the claims of service connection for bilateral hearing loss and tinnitus are not reopened.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for lower back pain is granted.

Entitlement to service connection for a low back disability is denied.  

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for tinnitus is denied.



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


